TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00099-CV


                                          A. K., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




        FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY,
  NO. 12-0197 -F395, THE HONORABLE MICHAEL JERGINS, JUDGE PRESIDING


                                             ORDER

PER CURIAM

               Appellant A.K. filed her notice of appeal on February 12, 2013. The appellate

record was complete March 8, 2013, making appellant’s brief due March 28, 2013. On

March 27, 2013, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights.             See Tex. R. Jud.

Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant=s brief no later than April 17, 2013. If the brief is not filed by that date,

counsel may be required to show cause why she should not be held in contempt of court.
              It is ordered on March 28, 2013.

Before Chief Justice Jones, Justices Goodwin and Field